Title: Enclosure: Schedule A, [9 January 1790]
From: 
To: 


SCHEDULE A
Supposititious Statement of Accounts Between the United States and Individual States.










States.
Ratio.
Balances due to the states respectively.
Proportion of each state of the aggregate of those balances according to the ratio.
Balances against certain states.
Balances in favor of certain states.
Proportion of each state in the aggregate of the balances against certain states.
Ultimate balances in favour of certain states upon the principle of an extinguishment of the balances owing by the debtor states, and a proportional allowance to the other states, adjusted according to the ratio given, and to be paid by the United States.


New-Hampshire
3
57,500
60,000
2,500

3,000
500


Massachusetts
8
180,000
160,000

20,000
8,000
28,000


Rhode-Island
1
20,000
20,000


1,000
1,000


Connecticut
5
110,000
100,000

10,000
5,000
15,000


New-York
6
135,000
120,000

15,000
6,000
21,000


New-Jersey
4
72,500
80,000
7,500

4,000



Pennsylvania
8
170,000
160,000

10,000
8,000
18,000


Delaware
1
30,000
20,000

10,000
1,000
11,000


Maryland
6
110,000
120,000
10,000

6,000



Virginia
10
187,500
200,000
12,500

10,000



North-Carolina
5
90,000
100,000
10,000

5,000



South-Carolina
5
87,500
100,000
12,500

5,000



Georgia
 3
   50,000
   60,000
10,000
      
 3,000
      



65
1,300,000
1,300,000
65,000
65,000
65,000
94,500






Explanation





The first column supposes a Ratio according to the present rule of representation.


The second column exhibits the balances which, on the principles of the statement suggested are supposed to be due to the several States.


The third column shews the apportionment of the aggregate of those balances according to the ratio given among the States.


The fourth column shews the balances against some States in consequence of this apportionment.






The fifth column shews the balances in favor of some States, in consequence of the same apportionment.


This completes the first Process proposed.


The second Process is illustrated by the sixth and seventh columns.


The sixth shews the share of each State, according to the ratio given in the amount of the balances against the Debtor States.


The seventh shews the ultimate balances in favor of certain States, crediting them for their proportions of the balance due from the Debtor States.





